                                                                                                                          1   Abran E. Vigil, Esq.
                                                                                                                              Nevada Bar. No. 7548
                                                                                                                          2   Maria A. Gall, Esq.
                                                                                                                              Nevada Bar No. 14200
                                                                                                                          3   Lindsay C. Demaree, Esq.
                                                                                                                              Nevada Bar No. 11949
                                                                                                                          4   Kyle A. Ewing, Esq.
                                                                                                                              Nevada Bar. No. 14051
                                                                                                                          5   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          6   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          7   Facsimile: (702) 471-7070
                                                                                                                              vigila@ballardspahr.com
                                                                                                                          8   gallm@ballardspahr.com
                                                                                                                              demareel@ballardspahr.com
                                                                                                                          9   ewingk@ballardspahr.com

                                                                                                                         10 Attorneys for U.S. BANK NATIONAL ASSOCIATION, AS
                                                                                                                            TRUSTEE, SUCCESSOR IN INTEREST TO BANK OF
                                                                                                                         11 AMERICA, NATIONAL ASSOCIATION AS TRUSTEE,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                            SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL
                                                                                                                         12 ASSOCIATION, AS TRUSTEE FOR STRUCTURED ASSET
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                            INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH
                                                                                                                         13 CERTIFICATES, SERIES 2005-2

                                                                                                                         14
                                                                                                                                                    UNITED STATES DISTRICT COURT
                                                                                                                         15
                                                                                                                                                           DISTRICT OF NEVADA
                                                                                                                         16
                                                                                                                            U.S. BANK NATIONAL ASSOCIATION,            Case No. 2:16-cv-01719-MMD-CWH
                                                                                                                         17 AS TRUSTEE, SUCCESSOR IN
                                                                                                                            INTEREST TO BANK OF AMERICA,
                                                                                                                         18 NATIONAL ASSOCIATION AS                    STIPULATION AND ORDER TO
                                                                                                                            TRUSTEE, SUCCESSOR BY MERGER               DISMISS CLAIMS BETWEEN
                                                                                                                         19 TO LASALLE BANK NATIONAL                   JPMORGAN CHASE BANK, N.A.,
                                                                                                                            ASSOCIATION, AS TRUSTEE FOR
                                                                                                                         20 STRUCTURED ASSET INVESTMENT                AND SEVEN HILLS MASTER
                                                                                                                            LOAN TRUST MORTGAGE PASS-                  COMMUNITY ASSOCIATION,
                                                                                                                         21 THROUGH CERTIFICATES, SERIES               AND TO DISMISS NEVADA
                                                                                                                            2005-2,                                    ASSOCIATION SERVICES, INC.
                                                                                                                         22
                                                                                                                                   Plaintiff,
                                                                                                                         23
                                                                                                                            vs.
                                                                                                                         24
                                                                                                                            SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                         25 Nevada limited liability company; SEVEN
                                                                                                                            HILLS MASTER COMMUNITY
                                                                                                                         26 ASSOCIATION, a Nevada non-profit
                                                                                                                            corporation; EDWARD NAPIER, an
                                                                                                                         27 individual; CARLA NAPIER, an individual,

                                                                                                                         28          Defendants.


                                                                                                                              DMWEST #18065975 v1
                                                                                                                          1   SEVEN HILLS MASTER COMMUNITY
                                                                                                                              ASSOCIATION, a Nevada non-profit
                                                                                                                          2   corporation,

                                                                                                                          3            Third-Party Plaintiff,
                                                                                                                              vs.
                                                                                                                          4
                                                                                                                              NEVADA ASSOCIATION SERVICES,
                                                                                                                          5   INC.

                                                                                                                          6            Third-Party Defendant.

                                                                                                                          7
                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                          8   Nevada limited liability company,

                                                                                                                          9         Counterclaimant/Cross Claimant,

                                                                                                                         10 vs.

                                                                                                                         11 U.S. BANK NATIONAL ASSOCIATION,
                                                                                                                            AS TRUSTEE, SUCCESSOR IN
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12 INTEREST TO BANK OF AMERICA,
                                                                                                                            NATIONAL ASSOCIATION AS
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         13 TRUSTEE, SUCCESSOR BY MERGER
                                                                                                                            TO LASALLE BANK NATIONAL
                                                                                                                         14 ASSOCIATION, AS TRUSTEE FOR
                                                                                                                            STRUCTURED ASSET INVESTMENT
                                                                                                                         15 LOAN TRUST MORTGAGE PASS-
                                                                                                                            THROUGH CERTIFICATES, SERIES
                                                                                                                         16 2005-2; EDWARD NAPIER, an individual;
                                                                                                                            CARLA NAPIER, an individual,
                                                                                                                         17
                                                                                                                               Counter-Defendant/Cross Defendants.
                                                                                                                         18

                                                                                                                         19            Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-Defendant

                                                                                                                         20 U.S. Bank National Association, as Trustee, Successor in Interest to Bank of

                                                                                                                         21 America, National Association as Trustee, Successor by Merger to Lasalle Bank

                                                                                                                         22 National Association, as Trustee for Structured Asset Investment Loan Trust

                                                                                                                         23 Mortgage        Pass-Through        Certificates,       Series   2005-2   (“U.S.   Bank”)   and

                                                                                                                         24 Defendant/Third-Party Plaintiff Seven Hills Master Community Association

                                                                                                                         25 (“Seven Hills,” and together with U.S. Bank the “Parties”), through their respective

                                                                                                                         26 attorneys, stipulate as follows:

                                                                                                                         27            1.    This action concerns title to real property commonly known as 1436

                                                                                                                         28 Via Savona Drive, Henderson, Nevada (the “Property”) following a homeowner’s


                                                                                                                              DMWEST #18065975 v1                               2
                                                                                                                          1   association foreclosure sale conducted on July 20, 2012, with respect to the

                                                                                                                          2   Property.

                                                                                                                          3          2.      As it relates to the Parties, a dispute arose regarding that certain Deed

                                                                                                                          4   of Trust recorded against the Property in the Official Records of Clark County,

                                                                                                                          5   Nevada as Instrument Number 20041118-0003589 (the “Deed of Trust”), and in

                                                                                                                          6   particular, whether the Deed of Trust continues to encumber the Property.

                                                                                                                          7          3.      The Parties to this Stipulation have agreed to release their respective

                                                                                                                          8   claims, and further agreed that the claims between them shall be DISMISSED with

                                                                                                                          9   prejudice.

                                                                                                                         10          4.       As Nevada Association Services, Inc. (“NAS”), has not appeared in this

                                                                                                                         11 action, Seven Hills hereby voluntarily dismisses its Third-Party Complaint against
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12 NAS pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         13

                                                                                                                         14

                                                                                                                         15                         (Remainder of Page Intentionally Left Blank)

                                                                                                                         16

                                                                                                                         17

                                                                                                                         18

                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #18065975 v1                         3
                                                                                                                         1           5.      Each party in this case number 2:16-cv-01719-MMD-CWH shall bear

                                                                                                                         2    its own attorneys’ fees and costs.

                                                                                                                         3           Dated: November 20, 2018

                                                                                                                         4    BALLARD SPAHR LLP                              BOYACK ORME & ANTHONY
                                                                                                                         5    By:/s/ Kyle A. Ewing                           By:/s/ Patrick A. Orme
                                                                                                                                 Abran E. Vigil, Esq.                           Edward D. Boyack
                                                                                                                         6       Nevada Bar. No. 7548                           Nevada Bar. No. 5229
                                                                                                                                 Maria A. Gall, Esq.                            Patrick A. Orme
                                                                                                                         7       Nevada Bar No. 14200                           Nevada Bar. No. 7853
                                                                                                                                 Kyle A. Ewing                                  7432 West Sahara Avenue
                                                                                                                         8       Nevada Bar No. 14051                           Las Vegas, NV 89117
                                                                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                                                                         9       Las Vegas, Nevada 89135                     Attorney for Seven Hills Master
                                                                                                                                                                             Community Association
                                                                                                                         10 Attorneys for U.S. BANK NATIONAL
                                                                                                                            ASSOCIATION, AS TRUSTEE,
                                                                                                                         11 SUCCESSOR IN INTEREST TO BANK
                                                                                                                            OF AMERICA, NATIONAL
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         12 ASSOCIATION AS TRUSTEE,
                                                                                                                            SUCCESSOR BY MERGER TO LASALLE
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         13 BANK NATIONAL ASSOCIATION, AS
                                                                                                                            TRUSTEE FOR STRUCTURED ASSET
                                                                                                                         14 INVESTMENT LOAN TRUST
                                                                                                                            MORTGAGE PASS-THROUGH
                                                                                                                         15 CERTIFICATES, SERIES 2005-2

                                                                                                                         16

                                                                                                                         17                                             IT IS SO ORDERED:
                                                                                                                         18

                                                                                                                         19
                                                                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                                                                         20
                                                                                                                                                                     DATED:        November 20, 2018
                                                                                                                                                                                   ______________________
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28


                                                                                                                              DMWEST #18065975 v1                        4
